Citation Nr: 1507589	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from May 2008 to July 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Board found that the issue of TDIU had been raised by the record and remanded the matter for additional development.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

REMAND

The Veteran contends that he is unable to work due to his service-connected right knee disability.  This matter was remanded for additional development, including a medical opinion to determine the effects of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  In September 2014, a VA opinion provider indicated the Veteran's right knee diagnoses and functional limitations, but did not provide an opinion as to whether his right knee disability precludes him from securing and following substantially gainful employment.  Accordingly, the Board must remand for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In addition, the Board notes that the Supplemental Statement of the Case in January 2015 indicated that the Veteran had not returned his unemployability claim form (VA Form 21-8940), but the Board finds that this document is in fact of record.  The readjudication of the claim must take into account that document.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's record to an appropriate opinion provider (preferably the September 2014 examiner) to determine the effects of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  The record must be made available to the provider, and the provider must specify in the report that the record has been reviewed.  A new physical examination is not required unless deemed to be necessary by the opinion provider.  Based on a review of the record, the opinion provider should opine:

Whether the Veteran's service-connected right knee disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The Board notes that the Veteran has indicated he worked as a security officer until 2012 and that he is currently attending college.

A complete rationale should be provided for all opinions expressed.  The provider should discuss the March 2014 VA examiner's opinion that the right knee disability affects the Veteran's ability to work.  The opinion must be provided without consideration of his nonservice-connected disabilities or his age.

2.  Then, readjudicate the issue of entitlement to a TDIU rating, taking into consideration all evidence of record, to include the unemployability claim form and the examination.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




